439 F.2d 721
William Louis HARRELL, Petitioner-Appellee,v.Dallas B. MATTHEWS, Respondent-Appellant.
No. 30385.
United States Court of Appeals, Fifth Circuit.
April 5, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; James A. Comiskey, Judge.
Jim Garrison, Dist. Atty., Louise Karns, Asst. Dist. Atty., New Orleans, La., for appellant.
Robert Glass, New Orleans Legal Asst. Corp., New Orleans, La., for appellee.
Before CLARK, Associate Justice,* and GEWIN and RONEY, Circuit Judges.
PER CURIAM:


1
Judgment affirmed. Without deciding the precise question as to whether a written copy of the charges should have been served, we believe that on the facts of this case, the confusing notice given to petitioner and his mother of the charges against him did not meet constitutional requirements. See In re Gault, 387 U.S. 1, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967).



Notes:


*
 Associate Justice United States Supreme Court (Ret.), sitting by designation